818 So. 2d 697 (2002)
Paul LEGER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D02-1349.
District Court of Appeal of Florida, Fifth District.
June 14, 2002.
Paul Leger, Tavares, pro se.
No Appearance for Appellee.
PLEUS, J.
This is an appeal from a non-final order denying some of Leger's grounds contained in his 3.850 motion, but scheduling an evidentiary hearing as to one ground. As such, the appeal is premature and unauthorized. See Gowins v. State, 662 So. 2d 1348 (Fla. 5th DCA 1995). Therefore, the appeal is dismissed sua sponte for lack of jurisdiction. See Cervino v. State, 785 So. 2d 631 (Fla. 5th DCA 2001). Of course, this is without prejudice to Leger to appeal once the trial court disposes of the 3.850 motion with finality.
DISMISSED.
SHARP, W., and ORFINGER, R.B., JJ., concur.